Citation Nr: 0331616	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-06 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C., that denied the veteran's claims of 
entitlement to a disability rating in excess of 30 percent 
for hepatitis B and entitlement to service connection for 
hepatitis C.  In a Notice of Disagreement received at the RO 
in January 2002, the veteran's service representative 
notified VA that the veteran disagreed with the denial of his 
claim of entitlement to a disability rating in excess of 30 
percent for hepatitis B.  In June 2002, the veteran perfected 
a timely substantive appeal when he filed a VA Form 9 at the 
RO and attached a statement in which he disagreed with the 
denial of his claim of entitlement to a disability rating in 
excess of 30 percent for hepatitis B.

The issue of entitlement to service connection for hepatitis 
C will also be addressed in this remand.


REMAND

As a procedural matter, the Board notes that, in the 
currently appealed rating decision issued in September 2001, 
the RO denied, in pertinent part, the veteran's claim of 
entitlement to service connection for hepatitis C.  The 
veteran and his service representative were notified of this 
decision on September 28, 2001.  In a statement received at 
the RO on September 18, 2002, the veteran submitted 
additional evidence through his service representative in 
support of his claim of entitlement to service connection for 
hepatitis C.  At that time, the veteran's service 
representative requested that the Board consider the newly 
submitted evidence "in conjunction with the [veteran's] 
pending claim" of entitlement to service connection for 
hepatitis C.  It is noted that this evidence consists of the 
veteran's World Health Organization immunization record.  
Based on a review of the supplemental statement of the case 
issued by the RO in September 2002, however, it appears that 
the RO considered this evidence only with regard to the 
veteran's currently appealed claim of entitlement to a 
disability rating in excess of 30 percent for hepatitis B.

The Board observes that, under the laws administered by VA, 
it is permissible for a claimant to initiate an appeal by 
filing a timely notice of disagreement to contest the result 
of an initial review or determination by the agency of 
original jurisdiction.  See 38 U.S.C.A. § 7105 (West Supp. 
2002) ("notice of disagreement shall be filed within one 
year from the date of mailing notice of the result of initial 
review or determination...."); see also 38 C.F.R. § 20.302 
(2003) ("a claimant...must file a Notice of Disagreement with 
a determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him or her...").  The Board also notes that a 
claimant's Notice of Disagreement "must be in terms which 
can be reasonably construed as disagreement with" the 
determination being appealed.  See 38 C.F.R. § 20.201 (2003).  
Recognizing that it must resolve any reasonable doubt 
concerning service-connected disabilities in the veteran's 
favor, see 38 C.F.R. § 3.102 (2003), the Board concludes that 
the veteran's September 2002 statement can be construed as a 
notice of disagreement with the denial of his claim of 
entitlement to service connection for hepatitis C.  

Because the veteran filed a timely notice of disagreement 
under 38 U.S.C.A.           § 7105, appellate review of the 
RO's September 2002 rating decision was properly initiated, 
and the RO was then obligated to furnish him a Statement of 
the Case (SOC) with respect to the issue of entitlement to 
service connection for hepatitis C.  38 U.S.C.A. § 7105 (West 
Supp. 2002); 38 C.F.R. § 19.26 (2003).  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993).

Presently, the veteran's claim of entitlement to disability 
rating in excess of thirty percent for hepatitis B is in 
appellate status due to the timely filing of a notice of 
disagreement with the RO's September 2001 rating decision (as 
noted above). Therefore, while the RO properly issued an SOC 
in May 2002 and a supplemental SOC in August 2002 that 
addressed this claim, the record indicates that an SOC has 
not been issued with respect to the veteran's claim of 
entitlement to service connection for hepatitis C.  As such, 
and because the veteran has not indicated that he has 
withdrawn this claim, on remand, the RO should issue a 
Statement of the Case on the veteran's claim of entitlement 
to service connection for hepatitis C.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

The remanding of this issue (i.e., entitlement to service 
connection for hepatitis C) must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought and a timely substantive 
appeal.  See 38 U.S.C.A. § 7105 (West Supp. 2002); Roy v. 
Brown, 5 Vet. App. 554 (1994).  The RO should return this 
issue to the Board only if the veteran perfects an appeal in 
full accordance with the provisions of 38 U.S.C.A. § 7105.

The Board also notes that, at the veteran's most recent VA 
(fee-based) examination in the Hepatitis Clinic at 
Addenbrooke's Hospital, Cambridge University Teaching 
Hospitals Trust, Cambridge, United Kingdom, in March 2001, 
the Specialist Hepatitis Sister diagnosed the veteran with 
"Hepatitis C positive."  This examiner also noted that the 
veteran was on a waiting list for combination therapy and 
would be seen again at this facility for hepatitis.  A 
detailed review of the report of this examination does not 
indicate whether the veteran's claims folder was reviewed.  
Because the report of the veteran's most recent VA (fee-
based) examination does not contain sufficient detail for 
evaluation purposes, it must be returned as inadequate.  See 
38 C.F.R. § 4.2 (2003).  Consequently, the Board is of the 
opinion that, on remand, the veteran should be scheduled for 
an updated hepatitis examination and the RO should attempt to 
obtain the veteran's complete treatment records.

Finally, the Board also observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter, the 
"Federal Circuit") invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  It found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the above, this case is REMANDED for the following 
actions:

1.  The RO should issue a Statement of 
the Case with respect to the issue of 
entitlement to service connection for 
hepatitis C.  The RO should return this 
issue to the Board only if the veteran 
files a timely substantive appeal.

2.  With respect to the veteran's claim 
of entitlement to a disability rating in 
excess of 30 percent for hepatitis B, the 
RO should send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

3.  Please contact the veteran and 
request that he identify all VA and non-
VA health care providers who have treated 
him for hepatitis B between August 1999 
and the present.  Specifically, please 
obtain the veteran's complete treatment 
records from Addenbrooke's Hospital, 
Cambridge University Teaching Hospitals 
Trust, Cambridge, United Kingdom, for the 
period from August 1, 1999, to the 
present.  If no such records can be 
located, the RO should obtain specific 
confirmation of this fact and document it 
in the veteran's claims folder.

4.  The RO should make arrangements with 
the Federal Benefits Unit, American 
Embassy, London, United Kingdom, for the 
veteran to be afforded the following 
examination: a hepatitis examination to 
determine the current nature and severity 
of the veteran's service-connected 
hepatitis B.  This examination must be 
conducted by an examining physician.  The 
claims folder and a copy of the remand 
instructions must be sent to the 
examiner(s) for review.  Request that 
this examination include all standard 
studies and tests.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.  The examiner(s) 
should be asked to provide conclusive 
pathology for the veteran's hepatitis C 
(if possible).  The examiner(s) also 
should determine whether and to what 
extent any disability attributable to the 
veteran's service-connected hepatitis B 
can be separated from any disability 
attributable to the veteran's hepatitis C 
(if possible).  Based on a review of the 
veteran's complete claims folder, and 
based on the results of the hepatitis 
examination, the examiner(s) should be 
asked to address the following: (a) Is 
the veteran's hepatitis B manifested by 
moderate liver damage and disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental 
depression?; (b)  Is the veteran's 
hepatitis B manifested by marked liver 
damage as demonstrated by liver function 
tests, marked gastrointestinal symptoms, 
or with episodes of several weeks 
duration aggregating three or more a year 
and accompanied by disabling symptoms 
requiring rest therapy?; (c) Is the 
veteran's hepatitis B manifested by daily 
fatigue, malaise, and anorexia, with 
substantial weight loss (or other 
indication of malnutrition) and 
hepatomegaly, or incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least 6 weeks during 
the past 12-month period but not 
occurring constantly?; (d) Is the 
veteran's hepatitis B manifested by near-
constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain)?

5.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review the veteran's claim of 
entitlement to a disability rating in 
excess of 30 percent for hepatitis B in 
light of all pertinent legal authority 
and the evidence of record.  If any 
determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


